Citation Nr: 9914591	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral otitis externa with fungus involvement.  

2.  Entitlement to compensation benefits for a jaw disability 
under the provisions of 38 U.S.C.A. §  1151 (West 1991).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, the Board denied applications to 
reopen claims of entitlement to service connection for post-
traumatic stress disorder and back disability.  The Board 
also denied a claim of entitlement to an increased rating for 
hearing loss in the left ear.  However, the Board remanded 
the issues set forth on the title page of this decision to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development.  Following 
the requested development, the RO denied entitlement to the 
benefits claimed.  The matter is now before the Board for 
further appellate consideration.  


REMAND

The Board's May 1997 remand requested that the veteran be 
examined by a specialist in diseases of the ear, nose and 
throat in connection with his claim for an increased rating 
for bilateral otitis externa.  There is no indication in the 
record that the veteran was not informed of the pending 
examination at his latest address of record.  The RO 
specifically advised him by correspondence dated October 1, 
1998, that an examination would be scheduled through the VA 
Medical Center (VAMC) at West Side-Chicago, Illinois, and 
that the VAMC would advise him of the date and time of the 
examination.  A copy of this letter was sent to his 
representative.  The request for examination sent by the RO 
to the VAMC contained the same address of record that was 
reflected on all previous correspondence to and from the 
veteran.  The record further shows that the veteran failed to 
report for VA examinations scheduled for October 26 and 
November 5, 1998.  The record contains no indication, either 
from the veteran or his representative, as to the cause for 
the veteran's failure to report.  The record contains no 
indication that the veteran desires that the examination be 
rescheduled.  

Under the provisions of 38 C.F.R. § 3.655(b) (1998), a claim 
for increase must be denied if the claimant fails to report 
without good cause for an examination scheduled in 
conjunction with the claim.  (The same regulation mandates 
the same disposition for failure to report without good cause 
for an examination scheduled in conjunction with a reopened 
claim for a benefit that was previously denied.)  In this 
case, however, the RO on October 1, 1998, advised the veteran 
that without an examination, the RO could not fully evaluate 
his disability and that his claim "can be delayed."  It is 
possible that the veteran was misled by this statement into 
believing that his claim would be adjudicated on the existing 
evidence of record without the findings of any scheduled 
examination.  

In May 1990, the Board denied the veteran's claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (then § 351) for additional disability due 
to VA surgical treatment in January 1983, finding that no 
additional disability had resulted from the mandibular 
surgery and that, in any case, negligence or lack of improper 
care was not shown.  

In March 1993, the veteran submitted what appears to be an 
application to reopen his claim for compensation benefits 
under 38 U.S.C.A. § 1151 for a postoperative dental condition 
as a result of VA surgical treatment.  In December 1994, the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994), affirmed a decision of the United 
States Court of Appeals for the Federal Circuit invalidating 
the provisions of 38 C.F.R. § 3.358(c)(3) as in violation of 
the statutory rights granted to veterans by Congress under 
38 U.S.C.A. § 1151.  The Supreme Court held that VA was not 
authorized by 38 U.S.C.A. § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non-negligent 
medical treatment, as then permitted by 38 C.F.R. 
§ 3.358(c)(3).  The Supreme Court agreed with the lower court 
that had found that the regulation was contrary to the clear 
language of the statute and was therefore invalid.  

In response to the Supreme Court's decision, VA amended 
38 C.F.R. § 3.358 to conform to the Gardner decision, 
initially by an interim rule promulgated in March 1995.  That 
rule with some minor changes was adopted as a final rule in 
May 1996, effective July 22, 1996.  61 Fed. Reg. 25,787 
(1996).  The changes essentially deleted the requirement that 
VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.  
The VA General Counsel in a precedent opinion issued in March 
1994 held that court decisions invalidating VA regulations do 
not have retroactive effect in relation to prior finally 
adjudicated claims but should be given retroactive effect as 
they relate to claims still open on direct review.  
VAOPGCPREC 9-94, 59 Fed. Reg. 27,307 (1994).  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

However, neither the Gardner case, nor the new regulation 
adopted in its wake, changed the statutory requirement that a 
claimant have additional disability as a result of VA 
treatment.  Under the provisions of 38 C.F.R. § 3.358 that 
became effective in 1996, it must be shown that additional 
disability exists and that such additional disability 
actually resulted from VA treatment or examination.  It must 
be shown that the additional disability is actually the 
result of such disease or injury and not merely coincidental 
with it.  38 C.F.R. § 3.358(b),(c).  

The record also shows that the veteran was hospitalized at 
the VA Hospital, Hines, Illinois, from December 30, 1982, to 
January 13, 1983, after presenting to the oral surgery 
outpatient department with an inability to chew on the front 
teeth.  It was reported that the veteran's medical history 
was unremarkable and that his physical examination was 
without significant abnormality.  The admitting diagnosis was 
mandibular deformity.  On January 7, 1983, he underwent a 
mandibular subapical osteotomy with placement of a splint and 
circomandibular wiring in order to reposition the mandibular 
teeth into a more satisfactory occlusal relationship.  The 
veteran tolerated the procedure well, and there were no 
complications from the surgery.  His activity was restricted 
to no strenuous activity, and he was discharged on medication 
to be reevaluated in the outpatient clinic in one week.  

However, the record indicates that complications subsequently 
developed.  Although these appeared to resolve with 
treatment, there is some suggestion in the record of the 
veteran's continuing complaints of pain and numbness of the 
chin since the surgery.  The veteran was seen in the VA 
neurology clinic from July 1993 to April 1997.  On a number 
of occasions, chronic chin pain with decreased sensation to 
pinprick and light touch (implicating the fifth cranial 
(trigeminal) nerve) was found on examination and said to be 
present since the mandibular surgery in January 1983.  The 
veteran has complained that residuals of the January 1983 
surgery have adversely his ability to chew.  

The record shows that in May 1995, the veteran reiterated his 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.  In a rating decision dated later in May, the RO 
denied entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for a jaw disability because no additional 
disability was shown to have resulted from VA surgical 
treatment in January 1983.  The veteran disagreed with this 
determination, and this appeal ensued.  In a statement of the 
case provided to the veteran and his representative in 
September 1995, the RO considered the claim under the law as 
it existed prior to the Gardner decision and under the law as 
amended in the wake of the Gardner decision.  In May 1997, 
the Board essentially reopened the previously denied claim 
and directed that, following the requested development, it be 
adjudicated de novo.  In a rating decision dated in December 
1998, the 1151 claim was denied following a de novo review 
because it was not felt possible to determine the extent of 
his current disability in the absence of current examination 
findings.  The Board is of the opinion that it is necessary, 
given the state of the record, to undertake additional 
development of the record.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected bilateral otitis 
externa and his claimed jaw disability at 
any time in recent years.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with knowledge in diseases of the ear, 
nose and throat to determine the current 
severity of his service-connected 
bilateral otitis externa with fungus 
involvement.  Any indicated studies 
should be undertaken, and all 
manifestations of current disability 
should be described in detail.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

3.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any current jaw or 
cranial nerve impairment.  Any indicated 
studies should be undertaken, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file, beginning with the report of 
VA hospitalization in from December 30, 
1982, to January 13, 1983, and offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
manifests additional disability as a 
result of VA surgery and treatment.  The 
nature and extent of any additional 
disability should be specified.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

4.  The veteran should be informed in 
writing at his latest address of record 
that if he fails to report, without good 
cause, for any examination scheduled in 
conjunction with his claim for an 
increased rating for bilateral otitis 
externa or his claim for compensation 
benefits under 38 U.S.C.A. § 1151, his 
claim will be denied pursuant to the 
provisions of 38 C.F.R. § 3.655(b) as 
outlined above.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until otherwise notified.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


